DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an oil flow switch, a circulating oil passage, a float chamber, a float switch base, a sleeve rod, a float ball, a reed switch and a signal line must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3, line 1, recites “a channel for discharging gas”.  It is unclear if this is the same channel  claimed in claim 1 or a different channel.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the float ball" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Westermeyer et al., U.S. Patent 5,901,559.

As per claim 1, Westermeyer et al. disclose an oil flow switch (fig. 4), comprising a float device (fig. 4) connected to a circulating oil passage (fig. 1) and a floating liquid level switch element (74) provided in the float device (fig. 4), wherein the float device comprises an oil inlet (56), an oil outlet (58), and a float chamber (52) provided between the oil inlet (56) and the oil outlet (58), the floating liquid level switch element (74) is provided in the float chamber (52), and the float device is provided with a channel in communication with the float chamber (52) (channels corresponding to sight glass fittings 54, fig. 3).

As per claim 2, Westermeyer et al. as set forth above, disclose an oil flow hole (center bore of fitting 56) is provided at a bottom of the oil inlet (56) of the float device to make the float chamber (52) filled with oil by means of an impulse of the oil flow or a local pressure drop caused by a change of flow direction of the oil flow.

As per claim 3, Westermeyer et al. as set forth above, disclose a channel for discharging gas in the float chamber (52) is disposed between the float chamber (52) and the oil outlet (58).  Examiner interprets the channel to be the opening through the housing for which fitting 58 resides as part of the oil outlet (fig. 4).

As per claim 4, Westermeyer et al. as set forth above, disclose the floating liquid level switch element (74) further comprises a float switch base (fig. E-1) fixedly provided in the float chamber (52) and a float 

As per claim 5, Westermeyer et al. as set forth above, disclose the float switch base (fig. E-1) is fixedly threaded (col. 5, lines 28-37) in the float chamber (52), and the float switch base (fig. E-1) is further provided with a sleeve rod (fig. E-1) on which the float ball (fig. E-1) is strung.


    PNG
    media_image1.png
    611
    508
    media_image1.png
    Greyscale
  


As per claim 6, Westermeyer et al. as set forth above, disclose the float chamber (52) is also provided with a sight glass (54) (figs. 3, 5) for observing a liquid level and a working state of the float (fig. E-1).

As per claim 7, Westermeyer et al. as set forth above, disclose a reed switch (col. 5, lines 14-28) triggered by the float (fig. E-1) is provided on the float switch base (fig. E-1) (figs. 2, 3, 4, 6), and a digital signal generated by the reed switch is transmitted outward via a signal line (fig. 4) on the float switch base.

As per claim 8, Westermeyer et al. as set forth above, disclose the float chamber (52) and the float device (fig. 4) are integrally formed into a single piece.

As per claim 9, Westermeyer et al. as set forth above, disclose a lubrication system (abstract) for a refrigeration system (10), wherein the lubrication system comprises a compressor (12), an oil storage device (19), an oil flow switch (fig. 4), a filter (34), and a circulating oil pump (fig. 1), all of which are connected through a circulation pipeline (fig. 1), the oil flow switch (fig. 4) is provided downstream of the oil storage device, an oil inlet (56) of the oil flow switch is in communication with an oil outlet (58) of the oil storage device, and the circulating oil pump is configured for pumping filtered lubricant back into the compressor, characterized in that the oil flow switch is the oil flow switch according to any one of claims 1-8 (figs. 1-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654